Citation Nr: 1335397	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  10-27 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial evaluation (rating) for degenerative disc disease (DDD) of the thoracolumbar spine in excess of 10 percent.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1988 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for DDD of the thoracolumbar spine and assigned a noncompensable (0 percent) initial rating.  During the course of this appeal, a February 2013 Decision Review Officer decision assigned a 10 percent rating, effective August 24, 2007.  

The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  For the entire rating period on appeal, the service-connected DDD of the thoracolumbar spine did not manifest forward flexion of the thoracolumbar spine less than 60 degrees or combined range of motion of 120 degrees or less.

2.  For the entire rating period on appeal, the service-connected DDD of the thoracolumbar spine has not been manifested by muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

3.  For the entire rating period on appeal, the service-connected DDD of the thoracolumbar spine has not resulted in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period.

4.  For the entire rating period on appeal, the Veteran did not have any neurologic manifestations secondary to service-connected DDD of the thoracolumbar spine. 


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 10 percent for DDD of the thoracolumbar spine have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1 - 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

VA has also satisfied its duty to assist the Veteran in developing the claim.  The RO obtained VA and private medical records.  The Veteran has not indicated, and the record does not contain, evidence of receipt of benefits from the Social Security Administration.  See 38 C.F.R. § 3.159(c)(2).  After a complete and thorough review of the claims file, the Board concludes that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file.  Indeed, the Veteran has not contended otherwise.  

Additionally, VA met its duty to provide a medical examination.  In December 2008 and December 2012, the Veteran submitted to VA spinal examinations.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, both examinations are sufficient because examiners considered pertinent evidence of record, including the Veteran's medical history and personal statements, examined the Veteran, provided explanations for the opinions stated, and presented the medical information necessary to apply the appropriate rating criteria.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  See 38 U.S.C.A. § 3.159(c).

Rating Legal Criteria and Analysis for DDD of the Thoracolumbar Spine

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7 (2013).  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Here, the Board will evaluate the issue as a claim for higher evaluation of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings - different disability ratings during various time periods - may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson, 12 Vet. App. at 127.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (see also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) instructs to round each range of motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

Under the applicable criteria, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the general rating for disease and injuries of the spine (outlined above) or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a higher 20 percent evaluation is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.

38 C.F.R. § 4.59 specifically addresses how painful motion is considered when evaluating musculoskeletal disabilities:

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

The Veteran is in receipt of a 10 percent initial rating for service-connected DDD of the thoracolumbar spine for the entire rating period under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Veteran contends that the current level of compensation for service-connected DDD of the thoracolumbar spine is inadequate because the disability creates constant pain and interference with daily activities.

After a review of the clinical and lay evidence from the entire rating period on appeal, the Board finds that the Veteran's service-connected DDD of the thoracolumbar spine did not manifest forward flexion of the thoracolumbar spine less than 60 degrees or combined range of motion of 120 degrees or less, including reduced motion due to pain and other limiting factors, as required for a higher disability rating of 20 percent.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca. 

The December 2008 VA spinal examination report shows that forward flexion exceeded 60 degrees and the combined range of motion exceeded 120 degrees.  Specifically, forward flexion was 90 degrees and range of motion was 240 degrees.  The examiner found objective evidence of painful motion when performing range of motion testing in left and right lateral flexion and left and right rotation.  In each case, there was 0 degrees of loss after three repetitions with some pain/fatigue/loss of endurance, but no loss of coordination.  When this pain, fatigue, and loss of endurance are taken into consideration, the range of motion measurements still do not meet the next higher rating category.  Thus, the Board finds that, even with consideration of functional loss due to pain, fatigability, pain on movement, and weakness, the Veteran's thoracolumbar spine was not shown to have forward flexion greater than 30 degrees but not greater than 60 degrees, or combined range of motion not greater than 120 degrees, as required for a higher 20 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-07. 

According to the same December 2008 VA examination results, the Board notes forward flexion was actually reduced by 0 degrees after three repetitions and the Veteran displayed mild pain/fatigue/loss of endurance without loss of coordination.  The Board notes that the examination report reflects that the examiner recorded "90 degrees of loss after 3 repetitions;" however, the Board finds that complete loss of forward flexion after three repetitions is wholly inconsistent with all the other findings and measures by the same VA examiner and with the record as a whole, so this recording was in error.  Loss of 90 degrees of forward flexion would be ankylosis of the spine, which is inconsistent with the otherwise full ranges of motion in all movements of the spine, and is inconsistent with the full range of forward flexion initially found on examination.  

The evidence that shows that "90 degrees of loss after 3 repetitions" is an erroneous entry of the examination report includes, first, the examiner's physical inspection that showed normal rhythm of the spine and no abnormalities of the spine, limbs, posture, or gait.  Such clinical findings and measures are inconsistent with a finding of no forward flexion.  Second, the examination report reflects that repetition of forward flexion yielded no loss of coordination and only mild pain/fatigue/loss of endurance.  Such mild findings do not explain or suggest ankylosis of the spine (loss of 90 degrees of motion would be ankylosis).  Third, repetition of all other spinal exercises showed 0 degrees of loss and no loss of coordination.  A finding of 0 degrees of loss of motion on forward flexion after three repetitions is consistent with these other findings of other ranges of motion; a finding of 90 degrees of loss of flexion after three repetitions is the diametric opposite of full ranges of motion of the spine, both flexion and other combined ranges of full motion.  Fourth, the record does not reflect that the Veteran has discussed or reported that he experienced a symptom as severe as complete loss of forward flexion.  See December 2008 VA examination range of motion results; December 2012 VA examination (reported below) (displaying greater than 60 degrees of forward flexion).  He has never asserted complete ankylosis in forward flexion.  Taken as a whole, it is highly improbable that the Veteran exhibited "90 degrees of loss" after three repetitions of forward flexion, as such a finding is inconsistent with, and outweighed by, all the other evidence of record, both the Veteran's lay reports of symptoms and impairment and the medical or clinical measures and findings; therefore, the recording should be treated as 0 degrees of loss, which is consistent with the Veteran's contentions and reports, surrounding medical evidence including clinical findings and other ranges of motion of the spine.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  For these reasons, the Board finds that the Veteran actually exhibited 0 degrees of loss on forward flexion of the thoracolumbar spine after three repetitions (not 90 degrees of loss) during the December 2008 VA examination.

To alternatively read this recording as evidence of pain throughout forward flexion still does not warrant a rating in excess of 10 percent, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. § 4.59.  The Court rejected such assertion in Mitchell, 25 Vet. App. at 38-43 (rejecting veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion).  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other DeLuca factors, that must be considered in determining whether a higher rating is warranted.  See Mitchell at 38-43 (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).  In this case, the VA examiner noted that the Veteran showed only mild pain/fatigue/loss of endurance during forward flexion testing.  In this case, the only objective indication of motion loss in the thoracolumbar spine is the erroneous 90 degrees recording listed above.  As such, there is no viable, objective evidence to support a rating in excess of the current 10 percent disability rating for DDD.

The December 2012 VA spinal examination report shows that forward flexion exceeded 60 degrees, and the combined range of motion exceeded 120 degrees.  Specifically, forward flexion was 90 degrees and range of motion was 240 degrees.  Objective evidence of painful motion was displayed during right lateral flexion and left and right lateral rotation testing, but in each instance pain was observed at or above 30 degrees, the maximum measurement for each test.  As such, this evidence shows no effective limitation of motion due to pain.  See VAOPGCPREC 9-98 (effective motion ends where pain begins).  The Veteran displayed forward flexion of 90 degrees and range of motion of 240 degrees after three repetitions as well.  Thus, taking into account painful motion and fatigue, the evidence does not show such additional limitation of motion or function to more nearly approximate the criteria for a higher 20 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. at 206-07. 

Further, the Board finds that the Veteran's service-connected DDD of the thoracolumbar spine has not been manifested by muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis for any period.  Although moderate kyphosis was noted during the December 2008 VA spinal examination, there was no indication that the kyphosis was abnormal or that it was the result of muscle spasm or guarding.  There has been no diagnosis or findings of ankylosis, scoliosis, or reversed lordosis.  Thus, the Board finds that the criteria for an evaluation greater than 10 percent under Diagnostic Code 5243 are not met or more nearly approximated for any period.

The Board has also considered whether the Veteran would be entitled to a higher rating under the current criteria for incapacitating episodes.  The Veteran has not alleged, nor does the competent evidence of record demonstrate, any incapacitating episodes at any time during the appeal period.  The evidence of record, therefore, does not support a higher rating under the IVDS Formula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Further, the level of impairment due to the thoracolumbar spine disability has been relatively stable throughout the appeals period, and has never been worse than what is warranted for a 10 percent evaluation; therefore, the application of staged ratings is inapplicable.  See Fenderson, 12 Vet. App. at 127.

Consideration has also been given to whether separate evaluations are warranted for neurologic manifestations of the Veteran's service-connected disability.  See 
38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The December 2012 VA spinal examination reports no radiculopathy or any other neurologic abnormalities.  The December 2008 VA spinal examination does not reflect such neurologic disability.  There is no indication in the neurologic, sensory, or motor testing that any neurologic abnormalities are present.  Therefore, there are no objective neurologic abnormalities associated with the Veteran's service-connected DDD of the thoracolumbar spine that require separate evaluation.  

In reaching the above conclusions, the Board has considered the Veteran's statements with regard to the severity of the thoracolumbar spine disability.  During the December 2008 VA spinal examination, the Veteran reported constant daily back pain as well as pain during activities including bathing, toileting, driving, and dirt biking.  During the December 2012 VA spinal examination, the Veteran reported leaving a dental assistant position to assume full time mother obligations, in part because pain interfered with the job.  The Veteran is competent to describe symptoms of pain during usual daily activities due to service-connected DDD of the thoracolumbar spine.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).

The Board finds, additionally, that the Veteran's statements are credible.  These statements have been internally consistent, and pain in motion was noted by VA examiners in both 2008 and 2012.  However, the Board finds that the Veteran's back pain and the effects of the disability on occupational and daily activities are adequately addressed by the assigned 10 percent rating as the pain and other orthopedic factors do not limit ranges of motion to the degree required for a higher rating.  See DeLuca, 8 Vet. App. at 206-07; 38 C.F.R. § 4.1.

For the reasons discussed above, the Board finds that a preponderance of the evidence is against the appeal for an initial evaluation rating for DDD of the thoracolumbar spine in excess of 10 percent for any period.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's DDD of the thoracolumbar spine is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Code 5237, specifically provide for disability ratings based on range of motion in the thoracolumbar spine, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59; see also DeLuca.  In this case, considering the lay and medical evidence, the Veteran's DDD of the thoracolumbar spine is manifested by 90 degrees forward flexion, even with considerations of painful motion or motion limited due to fatigue or loss of endurance, and a combined range of motion of 240 degrees, even with the same considerations.  These symptoms and findings are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  The Board has additionally considered ratings under alternate schedular rating criteria for intervertebral disc syndrome based on incapacitating episodes (DC 5243), and whether there were neurological manifestations secondary to the service-connected back disability to warrant a separate disability rating.

The record shows that the Veteran was employed as a dental assistant, and has reported pain that interfered with this position.  During the 2008 VA spinal examination, the Veteran stated that she left this position because her husband had a good job and she could assume full-time mother obligations.  The Board finds that the back pain experienced during her prior occupation as a dental assistant is contemplated by the assigned rating for DDD of the thoracolumbar spine as it did not result in limitation of motion or other findings to a degree of 20 percent.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the DDD of the thoracolumbar spine, and referral for consideration of an extraschedular evaluation is not warranted.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on her occupation and daily life.  In the absence of exceptional factors associated with DDD of the thoracolumbar spine, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  While the Veteran has complained that the service-connected DDD of the thoracolumbar spine caused pain during previous employment as a dental assistant, she has not alleged that she has been unable to secure or follow substantially gainful employment due to this disability; therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been reasonably raised by the record or by the Veteran.  See Rice, 22 Vet. App. at 453-54.


ORDER

An initial disability rating for DDD of the thoracolumbar spine in excess of 10 percent is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


